Citation Nr: 1324623	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  10-43 180	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for prostate cancer. 

3.  Entitlement to service connection for sterility. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. D. Simpson


INTRODUCTION

The Veteran had active duty service from January 1957 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  

The Veteran was afforded a June 2013 hearing before the undersigned.  A hearing transcript is associated with electronic claims folder on Virtual VA.  

The Veteran submitted additional evidence following the last prior adjudication by the agency of original jurisdiction (AOJ).  At the hearing, he waived his right to AOJ review.  Consequently, the Board may consider the newly submitted evidence in the first instance.  38 C.F.R. § 20.1304(c).

A review of the Virtual VA folder shows that VA treatment records from August 2011 are of record.  The RO considered these updated VA treatment records in a January 2012 Supplemental Statement of the Case.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDINGS OF FACT

1.  The Veteran is not shown to have had ionizing radiation exposure during service. 

2.  The competent evidence does not show that the Veteran has ever had colon cancer.

3.  The Veteran does not have prostate cancer attributable to military service.

4.  The competent evidence does not show that the Veteran has been sterile. 


CONCLUSIONS OF LAW

1.  The Veteran does not have colon cancer.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309(d), 3.311 (2012).

2.  The Veteran does not have prostate cancer that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2012).

3.  The Veteran does not experience sterility.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), has been in effect since November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision has been accomplished.  Through August 2008, December 2008, and January 2009 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his claims, including the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the notice letters satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO notified the Veteran that VA was responsible for obtaining records from any Federal agency and would make reasonable efforts to obtain evidence from non-Federal custodians.  He was invited to submit any evidence in his possession.  A remand for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist.  VA treatment records and identified private medical records have been obtained.  The Veteran has submitted written statements, some published articles on the safety problems at the Savannah River Plant, and copies of service records in his possession.  

Service treatment records are not available.  In October 2009, the National Personnel Records Center (NPRC) confirmed that the Veteran's service treatment records are presumed to have been destroyed in a fire and are not able to be reconstructed from alternative sources.  The RO issued an October 2009 Formal Finding of Unavailability documenting all search actions taken and results.  In November 2009, the RO notified the Veteran that it determined any additional search efforts to locate his service treatment records would be futile and the search efforts would cease.  He was again invited to submit any service records in his possession.  The Board finds that VA has complied with its duty to assist in searching for these records.  38 C.F.R. § 3.159(c)(2).

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

The Veteran claims he had ionizing radiation exposure.  Notably, prostate and colon cancers are considered radiogenic diseases.  38 C.F.R. § 3.311(b)(2).   In such instances, VA has a duty develop the claim by submitting a request for dose information.  38 C.F.R. § 3.311.  In September 2009, the RO contacted the Army Dosimetry Center to locate Form DD 1141 Record of Occupational Exposure to Ionizing Radiation.  They responded that they could not locate a DD 1141 for the Veteran.  This is not surprising because the Veteran has not alleged that he was ever required to have such a form, wear a badge that would record exposure, or work in an area that specifically required such precautions.   Therefore, the Board finds that VA complied with its duty to obtain an ionizing radiation dose assessment.  38 C.F.R. § 3.311.

The Veteran has not been afforded a VA examination in connection with his claims.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  

As will be discussed below, the post-service medical records do not suggest that prostate cancer is in any way related to his period of military service.  The post-service medical evidence also does not show that the Veteran ever had colon cancer or findings suggestive of sterility after service.  The Veteran has steadfastly asserted that he was exposed to ionizing radiation while stationed at the Savannah River Plant in South Carolina.  Nonetheless, as explained below, his reports of generalized exposure to what he thought was contaminated water and/or plant sludge are not competent to show radiation exposure.  Additionally, while he submitted competent published articles to support his contention, they are not relevant to his period of service.  

In short, there is no probative evidence of an event, disease, or injury in service to which his prostate cancer could be related, and current disabilities for colon cancer and post-service sterility are not demonstrated.  Id.  Accordingly, VA examinations are not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

Briefly, the Board notes that colon cancer is consider a radiogenic disease under the presumptive provisions of 38 C.F.R. § 3.309(d).  Cancer is also considered a chronic disease for which service incurrence may be presumed if demonstrated to a compensable degree within a year of military service.  38 C.F.R. §§ 3.307, 3.309.  However, the medical evidence does not confirm the presence of colon cancer, so neither presumption is helpful to the Veteran.  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition, the Veteran is not competent to provide evidence as to more complex medical questions of cancer and sterility, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he developed prostate cancer, colon cancer and infertility due to ionizing radiation exposure while stationed at the Savannah River Plant.  As explained below, the Board finds that the preponderance of the evidence is against these claims, and they will be denied.  

As noted, service treatment records are missing.  Extensive efforts were made by VA to obtain these records, with no success.  The Board notes that VA has heightened duties when the Veteran's service treatment records have been destroyed.  See O'Hare, 1 Vet. App. at 365.  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer, 19 Vet. App. at 215.  

Service records submitted by the Veteran and his DD 214 showed that he was stationed at the Savannah River Plant.  The Veteran's DD 214 also reflected that he completed Signal School and an Ordnance Electronics course.  These reports are sufficient to confirm his presence at the Savannah River Plant during service.  

The Veteran submitted a New York Times article titled "Severe Accidents at Nuclear Plant Were Kept Secret Up to 31 Years" published on October 1, 1988.  It noted that the Savannah River Plant in South Carolina had produced nuclear weapons fuel.  The plant had had several serious reactor accidents that were only recently disclosed.  It noted that accidents had occurred as early as 1957 and listed four accidents with the earliest occurring in January 1960.

Another New York Times article titled "Ex-Nuclear Aides Deny Being Told of Plant Mishaps" was published on October 5, 1988.  It stated that the Atomic Energy Commission and Nuclear Regulatory Commission had not been properly informed about reactor accidents occurring at Savannah River Plant in the 1960s and early 1970s.  

The Veteran also submitted a December 13, 1988 Wall Street Journal article titled "No 'Runaway,' No Cover-up at Savannah River."  The author had served for many years on national nuclear safety committees and was vice chairman of the Reactor Safety Advisory Committee for the Savannah River Plant.  He reiterated that the alleged cover-ups involved incidents, rather than accidents.  He stated that the Savannah River Plant had not had an incident that put its neighbors at risk, nor resulted in any injuries to any employee.  

An April 2002 bulletin from the International Brotherhood of Electric Workers (IBEW) shows that the Federal government authorized a compensation program for construction workers at atomic weapons plants, including the Savannah River Plant, who had contracted radiation related illnesses.    

The Veteran also submitted an article or book excerpt titled "History of Du Pont at the Savannah River Plant."  In the subsection Review of Reaction Incidents, it reported that 30 of the most significant incidents were identified.  They spanned a wide range of problems from incidences with limited harm to those potentially causing reactor or fuel damage.  Only two incidences occurred within the period from 1954 to 1963 and it identified one of these incidents as occurring in 1960 - after the Veteran's service.  The article also detailed the plant's storage methods for radioactive waste and related hazards.  

On July 27, 2007, the American Journal of Epidemiology published an online article titled "Leukemia Mortality among Workers at the Savannah River Site."  It concluded that Savannah River site workers had a positive relationship between their documented radiation dose and leukemia mortality.  

A January 2007 letter from the Veteran's private physician states that he cared for the Veteran from 1978 to 1999.  During that period, the Veteran had slowly rising PSA levels.  A biopsy confirmed prostate cancer and he had Palladium seeds implanted on May 24, 1999.  He did not have a family history of prostate cancer.  

In August 2008, the Veteran reported that he repaired radar sets while stationed at the Savannah River Defense area.  He contended that he was exposed to radiation.  While working, he observed pine trees turning white and steam bubbling off the base river even in the winter.  He believed he was exposed to radiation contaminated water when he had to clean off his truck from river water.  

In his August 2009 Radiation Dose Assessment Questionnaire, the Veteran reported that he did not know the precise radioactive materials that were the source of his exposure.  He stated that he had spent up to eight hours a day working with radioactive sources.  He did not have any radiation dose records.  

In October 2009, the Veteran reported that he drove an Army truck hauling trash from the Savannah River Plant.  

In his November 2009 notice of disagreement, the Veteran alleged the government covered up severe accidents at the Savannah River Plant.  He reported that he was fertile prior to service.  He reported that in 1996 he was diagnosed with prostate and colon cancer.  During service, he recalled traveling through an area with water bubbling up where all the trees were either dead or white.  He asserts that, because of the cover-up of nuclear incidents, he was unaware that his medical conditions were related to service.  

VA treatment records from December 2008 reflect that the Veteran had a private colonoscopy performed in October 2007.   Polyps were found.  

VA treatment records from June 2009 show that the Veteran had hypogonadism.  He had been receiving testosterone injections for about 8 years, but recently stopped.  He reported that it was ineffective.  The examiner commented that the etiology of hypogonadism was unclear, although it appeared primary.  

A January 2011 entry reflects that the Veteran had a negative colon cancer screen based upon stool samples.

VA urology clinic notes from April 2011 reflect that the Veteran had urinary urgency with occasional incontinence.  The examiner recommended an additional medication.  

In July 2011, the Veteran reiterated his prior contentions of in-service ionizing radiation exposure.  

The Veteran had a June 2013 hearing.  He referred to a book about DuPont's operation at the Savannah River Plant.  He reported that it included a picture of someone holding plutonium.  He contended that such an incident is indicative of how minimal safety standards were at the plant during his military service.  He also cited a report of a leaking boiler that resulted in nuclear waste exposure for many plant workers.  He stated that the book confirmed that the nuclear waste from the plant was stored in faulty containers that would leak into the water.  After service, he discovered he was sterile and then developed cancer.  He reported that his private physician informed him that there was relationship between prostate cancer and in-service radiation exposure.  He further described spending a significant amount of time hauling old electronic parts to a dump and encountering what he believed was radioactive water or mud during these trips or while cleaning his truck.  He did not remember ever having a dosimetry badge.  He recalled that he was supervised by a warrant officer and suggested that more senior supervisors avoided the plant because they knew about environmental hazards.  

The Veteran does not contend that he was ever treated for or had cancer or infertility during service.  The basis for all three claims is in-service ionizing radiation exposure.  See August 2008 claim.  Service records do not show that a Form DD 1141 Record of Occupational Exposure to Ionizing Radiation was ever created for the Veteran.  However, the record shows that he was stationed at the Savannah River Plant during service. 

Initially, the Board notes that the medical evidence does not show colon cancer or infertility.  As both disorders involve medical questions and the Veteran is not shown to be a medical professional, competent medical evidence is required to establish a diagnosis.  38 C.F.R. § 3.159(a)(1).  The current disability thresholds for colon cancer and sterility claims are not met.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran is competent to report on anything capable of lay observation, such as his occupational duties and events he witnessed during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno, 6 Vet. App. at 469-71.  In deciding whether his reports are credible, the Board considers such factors as possible bias, conflicting statements; internal inconsistency, facial plausibility and consistency with other evidence.  Buchanan, 451 F.3d at 1336-7; Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").   As noted, the Veteran's service records are unavailable.  The Board accepts his general reports of job duties involving hauling plant equipment to the dump and cleaning vehicles as credible.  His reports of steam rising off of bodies of water at the plant are also credible.  

Nevertheless, the issue of radiation exposure from being around the activities described by the Veteran is a different question.  The Veteran's reports do not include narratives about direct radiation exposure, such as knowingly handling nuclear fuel or entering a known nuclear waste site.  Such reports would permit a patently obvious conclusions.  Rather, his reports are about routine activities and necessitate circumstantial inferences, inferences about which the Veteran is not competent to make.  The Board finds that his reports require additional competent evidence to show radiation exposure.  The Veteran does not have specialized nuclear science or medical training.  Here, he is not competent to state that his recollections of routine in-service events, as noted above, are evidence of radiation exposure.  38 C.F.R. § 3.159(a)(1).  

The Veteran submitted numerous articles on the Savannah River Plant.  Although the authors' exact educational and occupational backgrounds were not always listed, their reports were published.  The Board accepts the articles submitted by the Veteran as competent evidence as the nature and background of the Savannah River Plant.  See id.

As the Board is conceding that the articles are competent, the issue becomes whether they show that the Veteran had radiation exposure while performing routine in-service activities around the Savannah River Plant.  The Board has considered all articles submitted; however, they do not show or in any way suggest that there were widespread radiation leaks or radioactive contamination of bodies of water or exterior areas surrounding the plant where the Veteran worked during his period of service.  At best, the October 1, 1988 New York Times article references a plant incident occurring in 1957.  The articles refer to numerous incidents that occurred outside the time period of the Veteran's service and do not show any widespread ionizing radiation exposure affecting personnel outside of known radiation areas.  

Although service treatment records are unavailable, the Army dosimetry center responded that they were unable to locate any records documenting ionizing radiation exposure for the Veteran.  At the hearing, the Veteran admitted that he was not monitored for radiation exposure.  The fact that the Veteran was not monitored for radiation further weighs against a finding that he worked in an area where he would have assumed to have been potentially exposed.  Buchanan, 451 F.3d at 1336-7; Caluza, 7 Vet. App. at 510-511.  

In summary, the evidence suggesting in-service radiation exposure is limited to the Veteran's conjecture.  Although he has submitted competent evidence as to incidents involving the Savannah River Plant and a positive association for plant workers and leukemia, the competent evidence is not pertinent to the issue of whether he had ionizing radiation exposure based upon his description of routine activities working outside the plant.  In other words, there is no competent evidence showing that the Veteran had in-service radiation exposure from the activities he credibly described.  He does not assert any other in-service event, injury, or disease as a nexus for any of the claimed disabilities, nor does the record in any way suggest an alternative in-service nexus.  Additionally, there is no indication that prostate cancer was manifested to a compensable degree within a year of his separation from service.  38 C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine, even under VA's heightened obligations, is therefore not helpful to the Veteran, and the claims for service connection for prostate cancer, colon cancer, and sterility are denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57; O'Hare, 1 Vet. App. at 367. 


ORDER

Service connection for colon cancer, prostate cancer, or sterility is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


